Case: 20-70022      Document: 00516113390           Page: 1     Date Filed: 12/01/2021




            United States Court of Appeals
                 for the Fifth Circuit                                      United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           December 1, 2021
                                    No. 20-70022                              Lyle W. Cayce
                                                                                   Clerk

   Garland Bernell Harper,

                                                               Petitioner—Appellant,

                                         versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                              Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:16-CV-762


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:
          A jury convicted Garland Bernell Harper of murder and sentenced
   him to death. After his direct appeal and habeas petitions were both denied
   in state court, Harper raised 31 claims in a federal habeas petition. The
   district court denied all his claims and also denied a certificate of appealability
   (COA). Harper asks us to issue a COA on eight of those claims which he
   presents as posing five distinct legal issues. We DENY Harper a COA on all
   of his claims for the reasons explained below.
Case: 20-70022      Document: 00516113390          Page: 2     Date Filed: 12/01/2021




                                    No. 20-70022


                                          I
          Harper was convicted of murdering his girlfriend, Triska Rose, and
   her two daughters: Mya, aged seven, and Briana, aged sixteen. The jury
   sentenced Harper to death in a separate punishment phase.

          Harper filed a direct appeal raising eight claims. The Texas Court of
   Criminal Appeals (TCCA) found no error and affirmed Harper’s
   conviction. Harper later filed an application for a writ of habeas corpus. The
   trial court drafted proposed findings of fact and conclusions of law,
   recommending that Harper’s application be denied. The TCCA adopted
   these findings of fact and conclusions of law with a few minor adjustments
   and denied Harper’s application. Harper then filed a petition for a writ of
   habeas corpus in federal court, which was 291 pages long and contained
   thirty-one claims. The district court denied each of Harper’s claims in a
   sixteen-page opinion and did not certify any issue for review on appeal.
   Harper asks us to issue a certificate of appealability on eight of the thirty-one
   claims. Some claims overlap and, as a result, Harper presents them as five
   issues: (1) a Confrontation Clause claim (claim 2 of Harper’s habeas
   petition); (2) a Strickland claim premised on ineffective assistance of counsel
   during voir dire (claim 11); (3) a Batson claim (claims 12, 13, and 28); (4) a
   second Strickland claim premised on counsel’s failure to argue that Harper’s
   mental illness rendered his confession involuntary (claims 15 and 16); and (5)
   a third Strickland claim premised on counsel’s failure to object on reliability
   grounds to the government’s expert on future dangerousness, Dr. Moeller
   (claim 7).

                                          II
          We may issue a certificate of appealability “only if the applicant has
   made a substantial showing of the denial of a constitutional right.” 28 U.S.C.
   § 2253(c)(2). The Supreme Court has clarified that this “substantial




                                          2
Case: 20-70022       Document: 00516113390          Page: 3    Date Filed: 12/01/2021




                                     No. 20-70022


   showing” requires demonstrating that “reasonable jurists could debate
   whether . . . the petition should have been resolved in a different manner.”
   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529
   U.S. 473, 484 (2000)). In a capital case, “any doubts as to whether a COA
   should issue must be resolved in the petitioner’s favor.” Nelson v. Davis, 952
   F.3d 651, 658 (5th Cir. 2020) (quoting Clark v. Thaler, 673 F.3d 410, 425 (5th
   Cir. 2012)).

            Where, as here, “a state court has reviewed a petitioner’s claim on the
   merits, our review is constrained by the deferential standards of review found
   in the Antiterrorism and Effective Death Penalty Act (‘AEDPA’).” Id.
   (citing 28 U.S.C. § 2254). “Under these circumstances, we may not issue a
   COA unless reasonable jurists could debate that the state court’s decision
   was either ‘contrary to, or involved an unreasonable application of, clearly
   established Federal law,’ or ‘was based on an unreasonable determination of
   the facts in light of the evidence presented in the State court proceeding.’”
   Id. (internal citations omitted) (quoting 28 U.S.C. § 2254(d)(1)–(2)).

                                          A
            Harper’s first claim is that the district court erred by failing to
   consider his Confrontation Clause claim and, in the alternative, that his trial
   and appellate counsel were ineffective for failing to raise it. This issue
   received only a single footnote in Harper’s state and federal habeas petitions.
   So it isn’t surprising that the habeas court and the district court below did
   not discuss it. After the district court dismissed his habeas petition, Harper
   filed a Rule 59(e) motion to alter or amend the judgment, arguing that the
   district court had improperly overlooked his claim. The district court denied
   this motion, finding that the argument had not been fairly placed before the
   court.




                                           3
Case: 20-70022      Document: 00516113390          Page: 4     Date Filed: 12/01/2021




                                    No. 20-70022


          We agree with the district court that Harper did not sufficiently plead
   his Confrontation Clause claim. A conclusory footnote in a 291-page federal
   habeas petition is not enough to put a district court on notice of a claim.
   Habeas petitions must “specify all the grounds for relief available to the
   petitioner” and “state the facts supporting each ground.” Mayle v. Felix, 545
   U.S. 644, 655 (2005) (quoting Rules Governing § 2254 Cases 2(c)).
   “[C]onclusory allegations of ineffective assistance of counsel do not raise a
   constitutional issue in a federal habeas proceeding.” Miller v. Johnson, 200
   F.3d 274, 282 (5th Cir. 2000) (citing Ross v. Estelle, 694 F.2d 1008, 1012 (5th
   Cir. 1983)).

          And even if a footnote were enough to raise the issue under the federal
   rules, it was not enough to comply with the exhaustion requirement. “The
   exhaustion requirement is satisfied when the substance of the federal habeas
   claim has been fairly presented to the highest state court.” Adekeye v. Davis,
   938 F.3d 678, 682 (5th Cir. 2019) (quoting Soffar v. Dretke, 368 F.3d 441, 465
   (5th Cir. 2004)). A fair opportunity requires that “all the facts necessary to
   support the federal claim were before the state courts” and “the habeas
   petitioner must have ‘fairly presented’ to the state courts the ‘substance’ of
   his federal habeas corpus claim.” Anderson v. Harless, 459 U.S. 4, 6 (1982)
   (quoting Picard v. Connor, 404 U.S. 270, 275, 277–78 (1971)). “Arguments
   raised in a perfunctory manner, such as in a footnote, are waived” because
   they do not give the state court a fair opportunity to consider the claim. Bridas
   S.A.P.I.C. v. Gov’t of Turkmenistan, 345 F.3d 347, 356 (5th Cir. 2003)
   (quoting United States v. Hardman, 297 F.3d 1116, 1131 (10th Cir. 2002)).
   Harper’s purported Confrontation Clause claim was just as buried in his state
   habeas petition. (Indeed, the two petitions are almost identical.) It was placed
   in a single footnote deep in the body of a 232-page petition that presented 24
   claims. Unsurprisingly, neither the Texas District Court nor the Texas Court
   of Criminal Appeals treated this as a separate claim. The state and federal




                                          4
Case: 20-70022      Document: 00516113390          Page: 5    Date Filed: 12/01/2021




                                    No. 20-70022


   courts were not the only ones that overlooked Harper’s Confrontation
   Clause footnote. Harper overlooked it too. His state and federal habeas
   petitions failed to list it as a separate claim. And Harper did not ask the
   TCCA to reconsider its decision in light of his Confrontation Clause claim
   after the court issued its opinion without discussing footnote 12. The fact that
   no party—not even Harper’s own lawyer—understood him to have raised a
   Confrontation Clause claim is evidence enough that this issue was neither
   fairly presented to the state court nor adequately pleaded before the federal
   district court. The district court did not abuse its discretion by refusing to
   reconsider its decision in light of this unexhausted and forfeited claim.

          Neither of Harper’s alternative arguments have any merit either. He
   first argues that the district court should have sua sponte construed his reply
   brief, which did raise a Confrontation Clause argument, as a Rule 15 motion
   to amend his habeas petition. We need not decide this argument. Even if true,
   Harper’s claim would still be unexhausted for failing to present the claim to
   the state habeas court.

          Second, Harper argues that it doesn’t matter that he put his
   Confrontation Clause claim in a footnote because that footnote cited a
   transcript in which his trial counsel made the essence of a Confrontation
   Clause objection. Harper bases this argument on Dye v. Hofbauer and its
   progeny. They hold that a claim properly presented in an earlier proceeding
   can be incorporated by reference into a federal habeas petition. Ramey v.
   Davis, 942 F.3d 241, 248 (5th Cir. 2019) (citing Dye v. Hofbauer, 546 U.S. 1,
   4 (2005) (per curiam)). But Dye and Ramey involved claims that were
   properly raised in prior briefs—not exhibits. See id. (claim properly raised in
   direct appeal brief and state habeas petition, but insufficiently briefed in
   federal habeas petition, was incorporated by reference); Dye, 546 U.S. at 4
   (claim properly raised in a state habeas brief was incorporated by reference in
   federal habeas petition). Requiring courts to search through every exhibit




                                          5
Case: 20-70022      Document: 00516113390          Page: 6   Date Filed: 12/01/2021




                                    No. 20-70022


   cited in a habeas petition to discover additional possible arguments would be
   a massive and unwarranted extension of Dye. Dye didn’t turn habeas petitions
   into matryoshka dolls. Claims cannot be hidden inside of voluminous exhibits
   cited in footnotes hidden inside of habeas petitions that are hundreds of pages
   long. See Rules Governing § 2254 Cases 2 advisory committee note
   (noting that Rule 2 does not require judges to grope through “two thousand
   pages of irrational, prolix and redundant pleadings” (quoting Passic v.
   Michigan, 98 F. Supp. 1015, 1016 (E.D. Mich. 1951)); Adams v. Armontrout,
   897 F.2d 332, 333 (8th Cir. 1990) (“[D]espite our firm conviction that the
   pleading requirements in habeas corpus proceedings should not be overly
   technical and stringent, it would be unwise to saddle district judges with the
   burden of reading through voluminous records and transcripts in every
   case.” (quoting Williams v. Kullman, 722 F.2d 1048, 1051 (2d Cir. 1983)). No
   COA will issue on this claim.

                                         B
          Harper’s second claim is that his counsel’s performance was
   ineffective for failing to strike or challenge for cause three jurors—Dowlin,
   Basey-Higgs, and Williams. To succeed, Harper must show “(1) that his
   counsel’s performance was deficient, and (2) that the deficient performance
   prejudiced his defense.” Hughes v. Dretke, 412 F.3d 582, 589 (5th Cir. 2005)
   (citing Strickland v. Washington, 466 U.S. 668, 689–94 (1984)). “Regarding
   the first prong, ‘[t]o establish deficient performance, a petitioner must
   demonstrate that counsel’s representation “fell below an objective standard
   of reasonableness.”’” Id. (alteration in original) (quoting Wiggins v. Smith,
   539 U.S. 510, 521 (2003)). “Regarding the second prong, ‘to establish
   prejudice, a “defendant must show that there is a reasonable probability that,
   but for counsel’s unprofessional errors, the result of the proceeding would
   have been different. A reasonable probability is a probability sufficient to




                                         6
Case: 20-70022      Document: 00516113390          Page: 7    Date Filed: 12/01/2021




                                    No. 20-70022


   undermine confidence in the outcome.”’” Id. (quoting Wiggins, 539 U.S. at
   534).

           Harper suggests that our decision is governed by two lines of Supreme
   Court cases that establish (1) that the death penalty cannot be mandatory, see
   Tuilaepa v. California, 512 U.S. 967, 972 (1994); Sumner v. Shuman, 483 U.S.
   66, 77 (1987); Roberts v. Louisiana, 428 U.S. 325, 333 (1976) (plurality);
   Woodson v. North Carolina, 428 U.S. 280, 301 (1976) (plurality), and (2) that
   jurors must be willing and able to give effect to mitigating evidence when
   deciding whether to approve the death sentence, Morgan v. Illinois, 504 U.S.
   719, 733–35 (1992); Penry v. Lynaugh, 492 U.S. 302, 327–28 (1989); Eddings
   v. Oklahoma, 455 U.S. 104, 115 (1982). But the state court found that these
   three jurors were all willing to consider mitigating evidence. The court
   reasoned that “none of the cited jurors indicated that they would
   automatically vote for the death penalty in every case and all expressed the
   opinion that they could answer the special issues in such a way that either life
   or death would result based on the evidence and the law.” Based on this
   evidence, the state court concluded that Harper’s counsel was not ineffective
   for failing to use a peremptory strike against these jurors. While Harper may
   disagree with this conclusion, the state court’s decision was supported by the
   evidence and its legal conclusion that Harper did not satisfy Strickland’s first
   prong was therefore not unreasonable.

           And even if Harper could meet Strickland’s first prong, he cannot
   meet the second. He does not even argue that the outcome would have been
   different if his counsel had objected to these three jurors. No COA will issue
   on this claim.

                                          C
           Harper’s third claim is that the prosecutor discriminated against
   prospective black jurors (Harper’s “Batson” claim). The Government




                                          7
Case: 20-70022      Document: 00516113390          Page: 8     Date Filed: 12/01/2021




                                    No. 20-70022


   argues that Harper’s Batson claim has evolved considerably since it was first
   presented on direct appeal, and as a result most of it is procedurally defaulted.
   We first consider whether any of Harper’s Batson arguments are procedurally
   defaulted, before evaluating the merits of his exhausted arguments.

                                          1
          Federal habeas review of a claim is procedurally barred if the highest
   available state court “dismissed the claim on a state-law procedural ground
   instead of deciding it on the merits.” Rocha v. Thaler, 626 F.3d 815, 820 (5th
   Cir. 2010) (citing Harris v. Reed, 489 U.S. 255, 262 (1989)). But to qualify,
   that state-law procedural ground must be both an “independent and
   adequate ground for dismissal.” Id. (quoting Nobles v. Johnson, 127 F.3d 409,
   420 (5th Cir. 1997)). Independent means “independent of the merits of the
   federal claim.” Id. at 821 (quoting Finley v. Johnson, 243 F.3d 215, 218 (5th
   Cir. 2001)). Adequate means that the rule is “strictly or regularly applied
   evenhandedly to the vast majority of similar claims.” Id. (quoting Amos v.
   Scott, 61 F.3d 333, 339 (5th Cir. 1995)).

          The TCCA dismissed Harper’s Batson claim in part under its
   procedural rule that arguments that could have been raised on direct appeal
   but were not are procedurally defaulted. See Ex parte Nelson, 137 S.W.3d 666,
   667 (Tex. Crim. App. 2004) (en banc) (“It is well-settled ‘that the writ of
   habeas corpus should not be used to litigate matters which should have been
   raised on direct appeal.’” (quoting Ex parte Gardner, 959 S.W.2d 189, 199
   (Tex. Crim. App. 1996) (en banc))). We have previously recognized this rule
   as an adequate state ground that bars federal habeas relief, Aguilar v. Dretke,
   428 F.3d 526, 533 (5th Cir. 2005) (citing Ex parte Gardner, 959 S.W. 2d at
   199), and Harper does not argue that we should reconsider that decision. So




                                          8
Case: 20-70022         Document: 00516113390                Page: 9       Date Filed: 12/01/2021




                                           No. 20-70022


   the first question we must answer is which of Harper’s Batson arguments—
   if any—are procedurally defaulted. 1

           Harper’s arguments in support of his Batson claim fall into two
   buckets. The first is that the prosecution’s strikes followed a pattern that
   gave rise to an inference of discrimination. The second is that each of the
   prosecution’s five stated reasons for using a peremptory strike against juror
   Banks were pretextual.

           We start with Harper’s “pattern of strikes” argument. Harper did
   make a version of this argument on direct appeal. But he didn’t present any
   evidence of the racial makeup of the jury pool as a whole. The TCCA held
   that the juror questionnaires, which would have provided evidence of the
   racial makeup of the jury pool, were essential to substantiate Harper’s claim
   that there was a racial disparity between the venire and the seated jury. In
   other words, by failing to introduce the juror questionnaires, Harper was
   effectively asking the TCCA to take his word for it that the seated jurors
   were more likely to be white than the venire was. Because evidence of the
   racial makeup of the accepted members was not in the record, Harper could
   not substantiate this claim. As a result the TCCA dismissed his claim on
   direct appeal. When Harper tried to raise this argument in his state habeas
   litigation, this time with the evidence he needed, the TCCA held that Texas
   law barred him from relying on arguments or evidence that he could have but
   failed to raise on direct appeal. Harper does not argue that the TCCA
   misapplied Texas law on this point. Therefore, while Harper has properly


           1
             Petitioners can overcome procedural default if they demonstrate “cause for the
   default and actual prejudice as a result of the alleged violation of federal law, or demonstrate
   that failure to consider the claims will result in a fundamental miscarriage of justice.”
   Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Martinez v. Johnson, 255 F.3d 229,
   239 (5th Cir. 2001) (discussing Coleman). However, Harper does not argue this point, and
   we do not see an obvious case for excusing procedural default either.




                                                  9
Case: 20-70022       Document: 00516113390             Page: 10      Date Filed: 12/01/2021




                                        No. 20-70022


   exhausted a pattern-of-strikes claim, he cannot rely on evidence that he did
   not present on direct appeal. 2

           Next we consider Harper’s argument that the state’s five proffered
   reasons for striking juror Banks were pretextual. Again, we find that some of
   these arguments are fully preserved, some have been expanded to rely on
   additional theories or evidence, and others are entirely procedurally
   defaulted.

           Harper did procedurally exhaust his objections to the state’s first and
   second proffered reasons. But he only partially exhausted his objection to the
   state’s third proffered reason. The prosecutor’s third proffered reason was
   that Banks had said that “everybody is capable of rehabilitation.” Harper did
   argue in the direct appeal that this reason was pretextual because jurors
   Cotton and Basey also expressed that the chance for rehabilitation was the
   most important factor to them and they were seated anyways. But in his
   habeas petition, Harper relied on a comparison to five additional jurors—
   jurors Price, Moore, Pavlovich, Summer, and Vaughan—who, like Cotton,
   Basey, and Banks, expressed that rehabilitation is the most important goal of
   criminal punishment. Because Harper did not rely on a comparison to these
   additional jurors on direct appeal, he cannot do so now.

           Harper next argues that the State’s fourth proffered reason—that
   Banks failed to answer the question about whether life in prison is more
   effective than the death penalty—was pretextual. But this argument too was
   almost entirely procedurally defaulted. In his direct appeal, Harper’s only
   objection to this proffered reason was that there was no evidence that Banks


           2
            Because Texas’s abuse-of-the-writ doctrine prevents Harper from relying on
   evidence that was not in the record on direct appeal, we need not consider the
   Government’s alternative argument that Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011),
   compels the same result.




                                              10
Case: 20-70022     Document: 00516113390           Page: 11    Date Filed: 12/01/2021




                                    No. 20-70022


   was being “deceptive, or untruthful, in failing to answer that question.” In
   his two habeas petitions, Harper radically reshaped his argument, relying on
   evidence not presented in his direct appeal. He now argues that the
   prosecution failed to strike three other jurors who also failed to answer parts
   of the questionnaire. Fair point. But again, Harper cannot raise it now
   because this argument was not presented on direct appeal.

          Finally, Harper argues that the State’s fifth proffered reason—
   Banks’s strong belief in the importance of forgiveness based in part on her
   background in ministry—was pretextual. But Harper did not make any
   version of this argument on direct appeal. This argument is entirely
   procedurally defaulted.

                                          2
          Having sorted through which arguments in support of Harper’s
   Batson claim were procedurally defaulted and which were not, we consider
   whether the district court’s denial of the non-defaulted Batson arguments is
   debatable. We conclude that it was not.

          Where, as here, the defendant has made out a prima facie case that
   race motivated the challenged strikes, and the prosecutor has provided a
   race-neutral explanation for the strike, the trial court must weigh the
   evidence and decide whether the prosecutor’s explanation is credible or mere
   pretext for discrimination. Batson v. Kentucky, 476 U.S. 79, 96–98, 98 n.21
   (1986). Because this question “largely will turn on evaluation of credibility,”
   id. at 98 n.21, and the best evidence of credibility is “the demeanor of the
   attorney who exercises the challenge,” Hernandez v. New York, 500 U.S. 352,
   365 (1991) (plurality opinion), the trial court’s decision “is entitled to ‘great
   deference’ and ‘must be sustained unless it is clearly erroneous,’” Felkner v.
   Jackson, 562 U.S. 594, 598 (2011) (citation omitted) (quoting Batson, 476
   U.S. at 98 n.21 and Snyder v. Louisiana, 552 U.S. 472, 477 (2008)). “[T]he




                                          11
Case: 20-70022        Document: 00516113390              Page: 12       Date Filed: 12/01/2021




                                         No. 20-70022


   federal court’s role is to ‘determine whether the trial court’s determination
   of the prosecutor’s neutrality with respect to race was objectively
   unreasonable and has been rebutted by clear and convincing evidence to the
   contrary.’” Hoffman v. Cain, 752 F.3d 430, 448–49 (5th Cir. 2014) (quoting
   Murphy v. Dretke, 416 F.3d 427, 432 (5th Cir. 2005)).

           We start with Harper’s pattern of strikes argument. For statistical
   evidence like this to be relevant, “data concerning the entire jury pool is
   necessary. The number of strikes used to excuse minority . . . jury pool
   members is irrelevant on its own.” Medellin v. Dretke, 371 F.3d 270, 278–79
   (5th Cir. 2004) (per curiam). As noted above, Harper is barred from using
   evidence that he did not present on direct appeal. 3 Because he cannot rely on
   the juror questionnaires, and the questionnaires were necessary to prove
   Harper’s statistical claim, the district court’s dismissal of this argument is
   not debatable.

           Next, we consider Harper’s argument that each of the prosecutor’s
   five stated reasons for striking Banks were pretextual.

           The trial court did not clearly err by crediting the prosecutor’s first
   reason for striking Banks, which was that Banks did not answer questions
   directly and tended to “ponder,” out loud, and at length. Banks was indeed
   loquacious and noncommittal. At first, she seemed to say that she was
   categorically opposed to the death penalty, saying: “I mean, I’m pretty
   settled—I feel like I’m pretty settled on my thoughts concerning the death
   penalty. I don’t like to see people die. [Prosecutor:] Right. [Banks:] Period. I
   mean, who does?” She then indicated that the death penalty might be
   appropriate for serial killers. When the prosecutor later asked if the death

           3
             Even if Harper had presented this evidence, we recently denied Batson claims
   based on similar statistics. See Sheppard v. Davis, 967 F.3d 458, 472 (5th Cir. 2020), cert.
   denied sub nom. Sheppard v. Lumpkin, 141 S. Ct. 2677 (2021).




                                               12
Case: 20-70022        Document: 00516113390        Page: 13   Date Filed: 12/01/2021




                                    No. 20-70022


   penalty should only be used for serial killers, she responded that “[t]hose are
   not the only cases” and indicated that the murderer’s remorse or chance for
   rehabilitation were the most important factors to her. Three pages of the
   transcript are then taken up by Banks’s extended discussion of the facts of an
   unrelated DUI homicide case, and why she felt that 30 years imprisonment
   was justified because the crash took the lives of five children. Even after
   dozens of pages of the transcript were taken up discussing the death penalty,
   Banks still said that she had made only an “initial response,” and that if she
   had another “30 minutes to ponder on the question” she might change her
   mind on when the death penalty is appropriate. To be sure, the prosecutor’s
   questions likely played a role in Banks’s meandering and noncommittal
   responses. But in light of these facts, we cannot conclude that the trial court
   clearly erred in crediting the prosecutor’s explanation that she was striking
   Banks because she would not answer the question of her position on the death
   penalty clearly.

          Nor did the trial court clearly err in crediting the prosecutor’s second
   and third reasons: (2) that Banks was opposed to the death penalty, and (3)
   that she believed strongly in giving people a chance to rehabilitate themselves
   in prison. Both of these justifications had substantial basis in the record.
   True, Banks later walked back her statement that she was “pretty settled” in
   her opposition to the death penalty. But even then, she continually insisted
   on the importance of rehabilitation and tied her distaste for the death penalty
   to her religious beliefs. There is nothing wrong with expressing a distaste for
   the death penalty. Nor is it racially discriminatory for a prosecutor to use a
   peremptory strike because a juror expresses such distaste. We agree with the
   district court that the trial court did not clearly err in crediting the
   prosecutor’s second and third stated reasons.

          Harper fares no better with his argument that the prosecutor’s fourth
   proffered reason was pretextual. In his direct appeal, Harper argued that




                                         13
Case: 20-70022      Document: 00516113390           Page: 14    Date Filed: 12/01/2021




                                     No. 20-70022


   Banks was not being untruthful or deceptive by failing to respond to one of
   the items on the questionnaire. But this argument does nothing to
   demonstrate that the prosecutor’s stated reason was pretextual. Both things
   can be true: Banks could have been fully truthful and forthcoming, and the
   prosecutor could have been concerned that she failed to respond to one of the
   most important items on the questionnaire. Therefore, the TCCA did not
   clearly err in crediting the prosecutor’s fourth stated reason.

          Finally, we note that even if Harper had evidence tending to disprove
   some of the prosecutor’s proffered reasons, that is not enough. “[A] Batson
   claim will not succeed where the defendant fails to rebut each of the
   prosecutor’s legitimate reasons.” Sheppard, 967 F.3d at 472 (citing Fields v.
   Thaler, 588 F.3d 270, 277 (5th Cir. 2009) and Stevens v. Epps, 618 F.3d 489,
   500 (5th Cir. 2010)). Harper failed to rebut the prosecution’s fifth stated
   reason for striking Banks at all. Therefore, the district court’s rejection of
   Harper’s Batson claim is not debatable.

                                           3
          Harper next argues that his counsel on direct appeal rendered
   ineffective assistance by making an incomplete Batson claim. He faults his
   counsel on direct appeal for conducting only a limited comparative juror
   analysis, failing to rebut the prosecutor’s fifth stated reason for striking Banks
   at all, and failing to include the questionnaires of the jurors into the record.

          An ineffective assistance of appellate counsel claim “requires a
   showing that (1) counsel’s performance was legally deficient, and (2) the
   deficiency prejudiced the defense.” United States v. Bernard, 762 F.3d 467,
   471 (5th Cir. 2014) (citing Strickland, 466 U.S. at 687 (1984)). “Applying
   AEDPA deference to Strickland’s already deferential standard, we must
   deny relief if ‘there is any reasonable argument that [appellate] counsel
   satisfied Strickland’s deferential standard’ despite failing to make the




                                           14
Case: 20-70022     Document: 00516113390           Page: 15     Date Filed: 12/01/2021




                                    No. 20-70022


   argument [in question]. In other words, we must deny relief ‘if there was a
   reasonable justification for the state court’s decision.’” Higgins v. Cain, 720
   F.3d 255, 265 (5th Cir. 2013) (first alteration in original) (quoting Harrington
   v. Richter, 562 U.S. 86, 105, 109 (2011)).

          The habeas court conducted an extensive argument-by-argument
   review of Harper’s comparative juror analysis argument. It considered each
   argument that Harper said should have been raised. It found that each of
   these arguments was meritless, and that as a result, Harper’s appellate
   counsel was not ineffective for failing to raise them.

          But Harper does not take issue with what the habeas court concluded.
   Instead, he takes issue with how the habeas court reached that conclusion. He
   argues that the habeas court improperly relied on the prosecutor’s
   subsequent affidavit which explained some of the inconsistencies in her
   proffered reasons for striking Banks. For example, the prosecutor averred
   that her inaccurate statement that Banks wanted to do away with the death
   penalty was an “honest mistake based on the prosecutor’s impression after
   Banks repeatedly emphasized her belief in forgiveness and rehabilitation.”
   The habeas court also relied on the prosecutor’s testimony that while other
   jurors mentioned rehabilitation, the prosecutor only struck Banks because
   those jurors “did not reach the intensity of Banks’ belief in rehabilitation and
   forgiveness.” Harper argues that by relying on this “post hoc” reasoning, the
   habeas court violated Miller-El II’s “stand or fall” rule.

          Harper’s argument that Miller-El II prevents the prosecution from
   ever introducing additional evidence to resist a Batson claim is wrong. Miller-
   El II’s “stand or fall” rule means that prosecutors and later reviewing courts
   cannot accept “either entirely different substituted reasons or post hoc
   reasons for strikes.” Chamberlin v. Fisher, 885 F.3d 832, 841 (5th Cir. 2018)
   (en banc) (discussing Miller-El v. Dretke (Miller-El II), 545 U.S. 231, 251–52




                                          15
Case: 20-70022     Document: 00516113390           Page: 16     Date Filed: 12/01/2021




                                    No. 20-70022


   (2005)). But Miller-El II “does not extend to preventing the prosecution from
   later supporting its originally proffered reasons with additional record
   evidence, especially if a defendant is allowed to raise objections to juror
   selection years after a conviction and to allege newly discovered comparisons
   to other prospective jurors.” Id. “Nothing in the ‘stand or fall’ statement
   means that the prosecutor would forfeit the opportunity to respond to such
   contentions.” Id.

          The prosecutor’s affidavit falls squarely within the type of evidence
   that Chamberlin said later reviewing courts may consider: a prosecutor’s
   “opportunity to respond” to “newly discovered comparisons to other
   prospective jurors.” Id. This makes sense. If the prosecution was not able to
   explain why it did not strike certain jurors after the fact, it would have to
   foresee future Batson claims and explain why it was not striking each
   prospective juror during jury selection. See Chamberlin v. Fisher, 855 F.3d
   657, 674 (5th Cir. 2017) (Clement, J., dissenting) (“[T]o avoid the result
   reached by the majority here, during jury selection the prosecution would not
   only have had to explain why it struck specific black jurors—as it did—but
   also why it did not strike all white prospective jurors as well. There is nothing
   in Batson, Miller-El II, or any other case that compels anything of the sort.”),
   rev’d, 885 F.3d 832 (5th Cir. 2018) (en banc) (Judge Clement’s position was
   later adopted by the en banc court). Miller-El II requires consistency, not
   prophecy. No COA will issue on this claim.

                                          D
          Harper next argues that his trial counsel was ineffective for failing to
   object to the introduction of Dr. Moeller’s testimony on the basis that it was
   unreliable under the standard set forth in Kelly v. State, 824 S.W.2d 568, 573




                                          16
Case: 20-70022        Document: 00516113390               Page: 17        Date Filed: 12/01/2021




                                          No. 20-70022


   (Tex. Crim. App. 1992) (en banc). 4 The Supreme Court has acknowledged
   that testimony from psychologists on likelihood of future dangerousness is
   rather shaky in general because studies have shown that such testimony is
   wrong more often than it is right. See Barefoot v. Estelle, 463 U.S. 880, 901
   (1983) (considering a report from the American Psychiatric Association
   (APA) stating that psychiatric opinions regarding future dangerousness are
   wrong “most of the time”); see also Coble v. State, 330 S.W.3d 253, 275 n.53
   (Tex. Crim. App. 2010) (noting that “[m]ore recent psychiatric and legal
   articles have reached a similar conclusion [to the APA’s amicus brief in
   Barefoot], although some conclude that the accuracy of clinicians’ predictions
   may now be slightly better than chance when they also use risk assessment
   and actuarial tools”). Nevertheless, the Supreme Court in Barefoot, 463 U.S.
   at 901, and the Texas Court of Criminal Appeals in Coble, 330 S.W.3d at 275–
   77, both concluded that expert testimony on future dangerousness may be
   admissible in some cases if it is reliable.

           Even if we assumed that Harper’s counsel rendered ineffective
   assistance, Harper cannot meet Strickland’s second prong by showing
   prejudice, for two reasons: (1) the record shows that the court would have
   denied a Kelly objection, and (2) there was ample evidence of future
   dangerousness in the record apart from Dr. Moeller’s testimony.



           4
              In his habeas petition, Harper repeatedly states that his counsel should have
   objected to the introduction of Dr. Moeller’s testimony based on both Daubert v. Merrell
   Dow Pharmaceuticals, Inc., 509 U.S. 579, 589–92 (1993), and Kelly, 824 S.W.2d at 573. But
   as Appellee correctly notes, Daubert only applies to proceedings based on the Federal Rules
   of Evidence. See Daubert, 509 U.S. at 588 (discussing Rule 702 of the Federal Rules of
   Evidence). Harper’s trial occurred in a Texas court—not a federal court—so his trial
   counsel could not have made a Daubert challenge. Instead Kelly’s three-element test, which
   resembles Daubert’s test, governs. See Kelly, 824 S.W.2d at 573. The rest of this opinion
   will only discuss whether Harper’s trial counsel erred in failing to object to the introduction
   of Dr. Moeller’s testimony under the Texas rules of evidence (a “Kelly” challenge).




                                                 17
Case: 20-70022     Document: 00516113390            Page: 18    Date Filed: 12/01/2021




                                     No. 20-70022


          First, a Kelly objection would have been futile. While Harper’s
   counsel did not specifically make a Kelly objection, he did “object to
   [Dr. Moeller’s] testimony as having any value if it’s from a lay perspective.”
   Harper’s counsel also told the court, as a part of his argument that
   Dr. Moeller should not be able to testify, that the prosecution was “not
   calling Dr. Moeller to explain his report . . . . [t]hey’re calling Dr. Moeller to
   disavow that report.” The court overruled those objections. It is exceedingly
   unlikely that the court would have changed its mind had Harper’s counsel
   merely uttered the words “Kelly” or “Daubert.” See Clark v. Collins, 19 F.3d
   959, 966 (5th Cir. 1994) (no ineffective assistance of counsel for failing to
   make an objection that would have been overruled).

          Second, there was ample evidence supporting the jury’s finding on
   future dangerousness even without Dr. Moeller’s testimony. First and
   foremost, there was the evidence of this crime: Harper brutally murdered
   four people, including two young girls. The jury also heard evidence that he
   raped and killed another woman back in 1989, put a knife to a woman’s neck
   and robbed her, forced a different woman into his car and assaulted her,
   assaulted a cab driver and refused to pay his fare, stole a purse from a former
   co-worker and withdrew $800 from her account before being arrested, stole
   a woman’s purse and pushed her pregnant sister into a shopping cart before
   stealing a car and fleeing the scene, and took another woman’s purse,
   knocked her down, and again fled in a car. In light of this substantial (indeed,
   overwhelming) evidence that Harper was dangerous, Dr. Moeller’s
   testimony did not cause prejudice. See Coble, 330 S.W.3d at 281 (erroneously
   admitted testimony from psychologist on likelihood of future dangerousness
   did not cause prejudice because there was “ample evidence” of such
   dangerousness “quite apart from [the psychologist’s] testimony”); see also
   Busby v. Davis, 925 F.3d 699, 723 (5th Cir. 2019), cert. denied, 140 S. Ct. 897




                                          18
Case: 20-70022     Document: 00516113390           Page: 19   Date Filed: 12/01/2021




                                    No. 20-70022


   (2020) (no ineffective assistance of counsel because it was “highly likely”
   that the result would have been the same without the error).

                                         E
          Harper’s final argument on appeal is that his trial counsel was
   ineffective for not arguing that his mental illness rendered his confession
   involuntary. He argues that had counsel raised this argument, there is a
   reasonable probability that the trial court would have suppressed his
   confession, or that at least one juror would have voted to acquit.

          We are not considering this issue on a clean slate. The habeas court
   considered Harper’s claim and held against him. It found that trial counsel
   was not ineffective because the trial court did consider whether Harper’s
   claim was voluntary. The habeas court noted that the trial court watched the
   video of Harper’s confession which showed that Harper was given his
   Miranda warnings, asked questions about the warnings, and did not appear
   intoxicated or otherwise impaired. Based on these facts, the trial court found
   that Harper was not coerced in any way, and admitted the confession. In light
   of the trial court’s findings, the state habeas court concluded that the result
   would not have been any different had trial counsel made this additional
   argument. The habeas court also concluded that it was “speculative at best
   that at least one juror would have found the applicant’s confession in
   voluntary.”

          The habeas court’s findings were not an “unreasonable determination
   of the facts.” 28 U.S.C. § 2254(d)(2). The trial court and the jury were both
   able to watch Harper’s confession and heard testimony about his mental
   health. Based on these facts, they were able to consider what probative value
   Harper’s confession had even without a specific argument from Harper’s
   trial counsel. Because no reasonable jurist could find that the habeas court’s
   decision was unreasonable, no COA will issue on this claim.




                                         19
Case: 20-70022   Document: 00516113390        Page: 20   Date Filed: 12/01/2021




                               No. 20-70022


                                    III
         We DENY Harper’s application for a COA on all claims.




                                    20